Title: From Thomas Jefferson to John Bartram, Jr., 5 April 1802
From: Jefferson, Thomas
To: Bartram, John, Jr.


            Dear Sir
              Washington Apr. 5. 1802.
            I am desired on the part of the Agricultural society of Paris to put the inclosed list of seeds, which they want, into the hands of some person who can be relied on to furnish them genuine and fresh. I ask this favor of you. they would wish to recieve them in autumn, or as early in the next winter as possible. as soon therefore as the season has admitted the whole to be saved, or as many as can be got, I will thank you to have them packed in a secure box, and to drop me a line by post at this place informing me they are ready, and sending me your bill. I will immediately have that paid, and direct a person to call on you & recieve the box. I will thank you to let me know whether you recieve this letter, and can undertake to execute it. Accept my best wishes.
            Th: Jefferson
          